DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Final Rejection
Applicant's arguments filed 9/06/2022 have been fully considered but they are not persuasive for reasons detailed below.

The rejections are maintained or modified as follows:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-18, 21, 24 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degeal et al. (“Degeal”)(US 2008/0255705) in view of Neckels et al. (“Neckels”) (US 2011/0221892) and Shinoda et al. (“Shinoda”)(US 2011/0271746).

Degeal (fig. 1, 3D, 6, 7) teaches a microparticle sorting device comprising:
(re: certain elements of claim 1 and claim 21) an orifice configured to discharge a fluid including sheath liquid and sample liquid (inherent in flow cytometer apparatus 704; see e.g., fig. 3D showing sorting nozzle);
an oscillation element (oscillating crystal 362; see also 712) configured to cause oscillation to convert the fluid into fluid droplets;
 an imaging element (near 708) configured to obtain an image of the fluid and the fluid droplets; and
 a processor (706) configured to determine a position of a break-off point where the fluid is converted into the fluid droplets and a width of a constricted region before the break-off point from the image, and to a control the oscillation element based on the position of the break-off point and the width of the constricted region (fig. 3d showing drop break off point near 376; para. 38, 40, 49, 65 teaching that “Intellisort” control element automatically adjusts the system to have a more “stable drop delay” and reduce sorting errors due to stream fluctuations by using camera and image data “to monitor the drop break off point of the stream” and “compare the current image profile break off point to an initial image profile”; para. 67-68 teaching image analysis further includes comparison of “neck area of the stream” prior to break-off point, to an “initial image profile” and adjusting the drive amplitude of the oscillator 712 to maintain the stream the “break off” point and “width” from the “initial” reference image and thus “maintain a stable drop delay”);
(re: claim 3) a laser light source configured to irradiate microparticles in the fluid;
a light detector configured to detect light emitted from the microparticles; and 
recovery containers configured to receive the microparticles (fig. 3D; para. 49 teaching laser 368, sensor 366 and containers near 388);  
(re: claim 5) a charging section configured to apply positive or negative charges to the fluid droplets discharged from the orifice; and
deflection plates configured to change a traveling direction of each of the fluid droplets (fig. 3D; para. 49 teaching sort nozzle with charge deflection plates 382);  
(re: certain elements of claim 7)  wherein the processor is configured to determine a position of a break-off point from the image, and
 to control a drive of the oscillation element such that the position of the break-off point matches a reference position (para. 67-68 teaching monitoring of drop break off point and adjusting the oscillator drive when break off point differs from reference image);
(re: claim 8)  wherein the processor is configured to determine the reference position of the break-off point from a reference image (Id.);
(re: claim 9)  wherein the processor is configured to determine a position of a break-off point from the image, and to output an anomaly notification based on the position of the break-off point (fig. 6; para. 65 teaching sort abort logic that flags anomalies such as poor break-off point); 
(re: claim 10)  wherein the processor is configured to determine a position of a break-off point from the image, and to stop sorting based on the position of the break-off point (Id.).

(re: claims 11-18, 27) The claimed method steps and related computer readable medium sorting instructions are performed in the normal operation of the combine device described below (see e.g., para. 63-69 teaching sorting steps and related instructions).

Degeal as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claims 1, 2, 7, 11, 12, 21, 24) wherein controlling the oscillation element involves controlling a frequency and an amplitude of the drive voltage such that the constricted width of the fluid matches the reference constricted width;
(re: claim 4) wherein the light detector includes a photomultiplier tube;
(re: claim 6)  a microchip having at least one flow path and the orifice.
Here, it is noted that Degeal already teaches controlling the oscillator amplitude and that it is well-known to include a photomultiplier tube in a light detector (para. 5).
Neckels further teaches that it is well-known to control an oscillation element by adjusting both the frequency and amplitude of the drive voltage to ensure consistent drop formation (para. 33, 34, 37, 53-58 teaching adaptive control of oscillator based on image analysis).
Shinoda teaches that it is well-known to integrate a flow cytometer within a microchip for a more compact system that prevents contamination of the samples (fig. 3; para. 10, 85).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious to a person having ordinary skill in the art to modify the invention of Degeal for the reasons set forth above.

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejection set forth above.  In particular, Degeal expressly teaches the adaptive control of the oscillation element via monitoring of the drop break off point and constricted region, thus undermining Applicant’s arguments relating to the amended claim elements.  Consequently, as a reasonable interpretation of the prior art renders the claimed invention obvious, the claims stand rejected.

Allowable Subject Matter
Claims 19-20, 22-23 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
September 23, 2022